DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 22, 2021.
Claims 1, 12, 15, 16, 18, and 20 have been amended and are hereby entered.
Claims 1 – 21 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant's amendments to the claims, filed December 22, 2021, caused the withdrawal of the objection to claim 18 as set forth in the office action filed September 14, 2021.
Applicant’s amendments to the claims, filed December 22, 2021 caused the withdrawal of the rejection of claims 1, 3, 5, 6, 8 and 11 – 21 under 35 U.S.C. 102(a)(2) as anticipated by Leung as set forth in the office action filed September 14, 2021.

Response to Arguments
Applicant’s declaration filed December 22, 2021 has been considered and is hereby entered.
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the compounds of Tsai are not within the limitations of claims 1, 16, and 20 as amended. Examiner respectfully disagrees. As shown below, the Markush ligands in paragraphs [0065] and [0081] allow for ligands with more than one Nitrogen substitutions in the naphthyl ring, and therefore the claimed compounds are still rendered obvious over Tsai.
Applicant argues that exemplified compound 20 in Takizawa does not render obvious the claimed invention, and presents a declaration stating that the compounds with the benzene ring fused at carbons 3 and 4 as claimed instead of carbons 2 and 3 as in the compound exhibit unexpected performance improvements. Examiner respectfully disagrees. As shown below, the teachings of Takizawa are not limited compounds where the benzene ring is fused at carbons 2 and 3. Furthermore, the results provided in the declaration are not considered commensurate in scope with the claims as the claimed compounds are much broader than the example in the declaration. Additionally, the declaration does not provide any information about the device structure, and no specific device structure or layer compositions are required by claims 1, 16 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 11 and 13 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16 and 20 have been amended to require that when one of R1 and R2 has the formula of ---L1-G1 in which L1 is a direct bond and G1 is an unsubstituted multicyclic group, one of the following is true: 1. One of X1 to X4 is N or the other of R1 and R2 is selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, hetercycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof. Applicant points to [0079] of the instant application for support for this limitation. [0079] is a table providing specific compounds. The compounds shown in the table do not appear to constitute support for the breadth of the amended claim limitation, which would encompass compounds outside of those presented in the table. Therefore the claim as amended does not appear to be supported by the specification as filed and constitutes new matter.
Claims 2 – 11, 13 – 15, 17 – 19 and 21 are rejected as being dependent on claims 1, 16 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 16, and 20 recite the term “multicyclic.” The term multicyclic is not defined in the specification, and while it clearly encompasses spiro, bridged, and fused ring systems, it is unclear if multicyclic would also encompass something like a biphenyl group, or any other group of two or more rings connected via a bond. As such it is impossible to determine whether groups such as at least RD9 and RD12 are within the scope of claim 1
Claims 2 – 15, 17 – 19 and 21 are rejected as being dependent on claims 1, 16, and 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, upon which claim 12 depends, requires that when one of R1 and R2 has the formula of ---L1-G1 in which L1 is a direct bond and G1 is an unsubstituted multicyclic group, one of the following is true: 1. One of X1 to X4 is N or the other of R1 and R2 is selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, hetercycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof.  At least group RC23 appear to read on the formula wherein L1 is a direct bond and G1 is an unsubstituted multicyclic group. However compounds such as LA5 do not meet the claimed limitations, i.e. they do not contain a second nitrogen atom in the napthyl group nor do they provide a non-hydrogen substituent in the claimed position.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 9, and 11 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US20170229663A1).
As per claims 1 – 3, 5, 8, 9, 11, 12, 16, 17, 20, and 21, Tsai teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
coordinated 
    PNG
    media_image2.png
    147
    162
    media_image2.png
    Greyscale
 in [0065], and teaches a specific ligand where there are two nitrogens in the naphtyl group  
    PNG
    media_image3.png
    155
    156
    media_image3.png
    Greyscale
 [0081]. These compounds can be coordinated to Ir [0064]. Tsai teaches specific ligands LA26 
    PNG
    media_image4.png
    170
    324
    media_image4.png
    Greyscale
, where a cyclopentane group is bonded to the napthyl group. It reads on the claimed ligand wherein RA represents 2 alkyl substitutions,  X1 – X4 are all CH; RA is 2; RA is an alkyl; R2 is hydrogen. Tsai also teaches ligand LA195 
    PNG
    media_image5.png
    207
    327
    media_image5.png
    Greyscale
, where the cyclopentane group is replaced with a spiro-cyclohexane group.  Based on the teachings of the Markush structure, it would be obvious to replace the cyclopentane group of LA26 with the spiro-cyclohexane group of LA195. When substituted in this manner, the combined compound reads on the claimed ligand wherein RA represents 2 substitutions, X1, X3, and X4 are all CH; RA is 2; RA is an alkyl; R2 is hydrogen R1 is a group of L1 – G1 where L1 is a direct bond and G1 is an unsubstituted multicyclic group, specifically a combination of a cyclic alkyl groups as required by claim 2, so that R1 contains more carbon atoms (11) than R2 (0) as required by claim 5. This claimed ligand reads on the ligand 
    PNG
    media_image6.png
    148
    124
    media_image6.png
    Greyscale
 of claim 11 and ligand LA226 of claim 12.
An organic light emitting device comprising an anode and cathode and an organic layer disposed between the anode and the cathode comprising the compound ([0017]: “According to another aspect, an OLED is disclosed wherein the OLED comprises
A consumer product comprising the organic light emitting device and the compounds with the claimed ligand is present as a dopant ([0133]: “The OLED disclosed 
A formulation comprising a compound according to claim 1 ([0122]: “A formulation comprising a compound is disclosed…”)
As per claim 4, Tsai teaches ligands wherein the cycloalkyl group is connected via an alkyl group, such as ligand LA13 
    PNG
    media_image7.png
    146
    306
    media_image7.png
    Greyscale
, therefore it would have been obvious for the L1 group to be an alkyl group.
As per claim 6, the location of the Ra substituent is variable in the Markush definition provided in [0081] of Tsai, therefore it would have been obvious to place the substituent in the claimed R2 position so that the R2 group comprises more C atoms than R1.
As per claim 7, Tsai teaches ligands where the cycloalkyl group is substituted by alkyl groups, such as ligand LA169 
    PNG
    media_image8.png
    241
    312
    media_image8.png
    Greyscale
, so it would have been obvious to pick a G1
Tsai includes each element claimed, with the only difference between the claimed invention and Tsai being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved flexibility for Ir complexes used as phosphorescent emitters ([0015]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 13 – 15, Tsai teaches:
Wherein the compound has a formula selected from the group consisting of … Ir(LA)(LB)2… ([0064]: “In some embodiments, the compound is selected from the group consisting of… Ir(LA)(LB)2…” In [0093], Tsai teaches an appropriate ligand for LB is LB1
    PNG
    media_image9.png
    155
    334
    media_image9.png
    Greyscale
, which reads on the formula of claim 14 
    PNG
    media_image10.png
    166
    106
    media_image10.png
    Greyscale
, wherein Ra is an alkyl group and Rb and Rc are hydrogen, and B1 in claim 15 
    PNG
    media_image11.png
    136
    61
    media_image11.png
    Greyscale
 so that the claimed compound is Compound B109369 as calculated by the formula in claim 15.
As per claims 18 and 19, Tsai teaches:
Wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from… carbazole… (In [0120], Tsai teaches suitable host materials for the OLED, including  
    PNG
    media_image12.png
    153
    282
    media_image12.png
    Greyscale
, which comprises a carbazole group as required by claim 18 and is the first of the group of the host materials claimed in claim 19.)

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US20120153816A1).
As per claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 20, and 21 Tsai teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
coordinated 
    PNG
    media_image13.png
    215
    325
    media_image13.png
    Greyscale
and  20 
    PNG
    media_image14.png
    319
    323
    media_image14.png
    Greyscale
, as specific embodiments of its general formula 
    PNG
    media_image15.png
    195
    337
    media_image15.png
    Greyscale
 in [0026]. When taken in combination, compound 7 teaches that Takizawa envisioned an isoquinoline group bonded at carbons 3 and 4 or its organometallic compound and compound 20 teaches Takizawa envisioned compounds where the substituted cycloalkyl group is bonded at carbon 5 of the isoquinoline group. When combined, the compound reads on the claimed formula wherein RA represents two substituents that have been joined to form a ring; X1 to X4 are all CH, R2 is a hydrogen and R1 has the formula L1 – G1 wherein L1 is an organic linker alkyl group and G1 is an alkyl substituted cycloalkyl group. The ligand is 
    PNG
    media_image16.png
    148
    129
    media_image16.png
    Greyscale
 from claim 11, and the compound has a formula of Ir(LA)2(LC) where LC is selected from the ligand 
    PNG
    media_image17.png
    112
    126
    media_image17.png
    Greyscale
of claim 14 where Ra is a halogen and alkyl substituent, RC is an alkyl substituent, and Rb is a hydrogen
An organic light emitting device comprising an anode a cathode and an organic layer comprising the compound (Abstract: “An organic electroluminescence device material comprising a substrate having thereon a pair of electrode and at least one organic layer between the electrodes, the organic layer containing a light emitting layer, wherein any one layer of the organic layer contains… a metal complex having a group represented by formula (I).”)
Wherein the organic layer is an emitting layer and wherein the compound is an emissive dopant or a non-emissive dopant ([0388]: “The light emitting material for use in the present invention is preferably a metal complex having a group represented by formula (I).”)
Wherein a consumer product comprises the organic light emitting device ([0058]: “A display apparatus using the organic electroluminescence device.”)
A formulation comprising the compound ([0069]: “According to the embodiment where a group represented by formula (I) having high flexibility is introduced, the 
Takizawa includes each element claimed, with the only difference between the claimed invention and Takizawa being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of devices with high efficiency and high durability with little chromaticity shift after device deterioration ([0009]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claim 18, Takizawa teaches:
Wherein the organic layer comprises a host wherein the host comprises a chemical group consisting of…. carbazole… ([0394]: “Examples of the host material contained in the light emitting layer include a compound having a carbazole structure…”)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789